Case: 1:18-cv-06362 Document #: 28 Filed: 03/25/19 Page 1 of 1 PageID #:<pageID>

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Richard Mysliwiec
                                        Plaintiff,
v.                                                        Case No.: 1:18−cv−06362
                                                          Honorable Jorge L. Alonso
Franklin Collection Service, Inc.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 25, 2019:


        MINUTE entry before the Honorable Jorge L. Alonso: A joint stipulation for
dismissal has been filed. This case is dismissed with prejudice. Status hearing previously
set for 4/11/19 is stricken. Civil Case Terminated. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
